Reasons for Allowance

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are allowed.

Applicant has amended independent claim 1 and added new claims 11-20 in response to the office action mailed 09 MAR 22.  Claim 1 was amended to include language from dependent claim 2 which was indicated as being allowable.  New independent claim 9 contains allowable language from claim 2 and claim 13 includes language from allowable clam 9.  The amendment and arguments found on pages 9-13 of the response are sufficient to overcome the previous rejection.  As a result of Applicant’s amendment, the previous rejection has been overcome and the application is now in condition for allowance.  

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with the power distribution unit comprising (i) an internal power distribution ring charged with a first voltage and (ii) an external power distribution ring charged with a second voltage; and a plurality of second DC lines respectively connected to the plurality of electrostatic chucks in the power distribution unit.

Claims 2-8 & 12 are allowable as they depend from claim 1, which is also allowable.

Claim 9 is allowable because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with a rotating plate rotated by a first rotating connector structure, and supporting and rotating one of the plurality of electrostatic chucks.

Claims 10 & 11 are allowable as they depend from claim 9, which is also allowable.

Claim 13 is allowable because the prior art of record does not teach or fairly suggest a substrate processing apparatus comprising all the features as recited in the claims and in combination with the power distribution unit comprising: an internal power distribution ring on an upper surface of the disk and charged with a positive voltage; and an external power distribution ring on the upper surface of the disk and charged with a negative voltage.

Claims 14-20 are allowable as they depend from claim 13, which is also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986. The examiner can normally be reached M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott Bauer/Primary Examiner, Art Unit 2839